Title: From George Washington to Major General Arthur St. Clair, 23 February 1780
From: Washington, George
To: St. Clair, Arthur


          
            Sir,
            Morris Town 23d of Feby 80 half past 10 A.M.
          
          I have this moment received yours of seven oClock this morning. I am apprehensive with you that the circumstances you mention will prevent the execution of your project; for which reason and the badness of the weather I delay the march of the covering party ’till I hear further from you. If the intelligence you expect proves favourable to your design I shall be obliged to you to dispatch a second messenger, and I will take measures here accordingly—I am Sir Your most Obedient servant.
          
          Will not the state of the moon be unfriendly to your attempt towards Morning?
        